          Case 5:18-cv-01247-G Document 41 Filed 05/18/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

FLOYD MARKHAM, JR.,                           )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-18-1247-G
                                              )
HECTOR RIOS, JR., et al.,                     )
                                              )
       Defendants.                            )

                                          ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 40) issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff Floyd Markham, Jr. brought this action under 42

U.S.C. § 1983, alleging various violations of his constitutional rights.

       Judge Mitchell recommends that this action be dismissed for failure to effect timely

service. See R. & R. at 7. Judge Mitchell expressly informed Plaintiff of his right to object

to the Report and Recommendation and the consequences of failing to do so. See id.

Plaintiff has not filed a written objection to the Report and Recommendation within the

allotted time period, nor has he requested additional time to object. Finding that Plaintiff

has waived further review of all issues addressed in the Report and Recommendation, see

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991), the Court ADOPTS the Report

and Recommendation in its entirety, as though fully set forth herein.

       It is therefore ORDERED that the Report and Recommendation (Doc. No. 40) is

ADOPTED, and the Complaint (Doc. No. 1-2) is DISMISSED without prejudice to
          Case 5:18-cv-01247-G Document 41 Filed 05/18/20 Page 2 of 2



refiling. A separate judgment shall be entered.

      IT IS SO ORDERED this 18th day of May, 2020.




                                            2
